ORDER
PER CURIAM.
Defendant appeals the judgment entered pursuant to his jury conviction for first degree robbery, armed criminal action, and un*930lawful use of a weapon. The trial court sentenced him to concurrent terms of. ten years for first degree robbery, twenty-five years for armed criminal action and five years for unlawful use of a weapon. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision-. We affirm the judgment pursuant to Rule 80.25(b).